Opinion by
Mollison, J.
The item numbers involved in the shipments covered by the protest were apparently Nos. 714, 800, and 8000. As to item No. 714, a sample of which was received in evidence as collective exhibit 1, it was stipu lated in open court that the same consists of artists’ hair pencils. As to the remainder of the items involved, represented by collective exhibit 2, it was established that the nature and use of the articles were the same as those of collective exhibit 1, except for a difference in the size and shape of the handles. On the record presented, the claim of the plaintiff was sustained.